Citation Nr: 0607084	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  97-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a rating in excess of 30 percent for 
status post right upper lobectomy effective from February 11, 
1996.

3.  Entitlement to benefits under 38 U.S.C.A. 1160 for 
additional compensation based on impairment of paired organs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  An October 2001 
Board decision, in pertinent part, denied the veteran's 
claims for entitlement to service connection for COPD, a 
rating in excess of 30 percent for status post right upper 
lobectomy effective from February 11, 1996, and entitlement 
to benefits under 38 U.S.C.A. 1160 for additional 
compensation based on impairment of paired organs.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In an order dated April 2003, the Court vacated those 
portions of the October 2001 Board decision that denied the 
issues listed above, and granted a Joint Motion for Remand.  
In October 2003, the Board remanded the claims to the RO.  
The purposes of the remand have now been accomplished, and 
the case has been returned to the Board for its decision.

The decision below addresses the claim for entitlement to 
service connection for COPD.  The claims for a rating in 
excess of 30 percent for status post right upper lobectomy 
effective from February 11, 1996 and entitlement to benefits 
under 38 U.S.C.A. 1160 for additional compensation based on 
impairment of paired organs are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notice and development requirements necessary for a 
final decision in this appeal have been met.

2.  COPD was not diagnosed in service or until many years 
thereafter, and the information and evidence of record does 
not establish that the veteran suffered from COPD in service.


CONCLUSION OF LAW

COPD was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for COPD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

A review of the veteran's service medical records reflects 
that while he was treated for cold symptoms on occasion, 
there was no suggestion that he was considered to have COPD.  
The report of the examination conducted in connection with 
the veteran's discharge from service in May 1969 revealed 
that the lungs were normal upon clinical evaluation.  The 
service medical records provide evidence clearly against this 
claim.   

Post-service medical records do not show any diagnosis of 
COPD until 1994, approximately 25 years after the veteran's 
service.  These post-service records, however, fail to show 
that any of those individuals treating the veteran considered 
this disability to be related to his military service, 
providing more evidence against this claim.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In connection with this claim, the veteran was examined for 
VA purposes in March 1997 and March 2000.  In the report of 
the examination conducted in 1997, the examining physician 
wrote that in his opinion COPD "is not secondary to 
carcinoma." (The veteran is service-connected for the 
residuals of right lung cancer.)  At the time of the 
examination conducted in March 2000, the veteran's diagnoses 
included COPD, but in commenting on the etiology of this 
disability, it was specifically stated that it was "not a 
direct result of herbicide exposure."  There was also no 
mention made that this disability was in any other way 
considered to be related to the veteran's military service.  
The Board finds this medical opinion to be entitled to great 
probative weight and clearly provides evidence against this 
claim. 

As set forth above, there is no medical evidence showing the 
veteran to have had COPD during service.  The evidence shows 
that it was not until 25 years after service that this 
disease became manifest, and the evidence fails to show that 
the disease was considered by medical professionals to be in 
any way linked to service.  Under these circumstances, there 
is no basis to conclude that the veteran's COPD was incurred 
in service.  In the absence of competent medical evidence 
which establishes a link between the veteran's COPD and his 
military service, service connection for COPD must be denied.

With respect to the veteran's contention that COPD may be 
linked to his exposure to Agent Orange, the Board notes that 
applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. 
§ 307(a)(6)(iii).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the diseases set out 
in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 
§ 3.309(e), however, do not include COPD.  Rather, these 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

Moreover, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

As indicated above, COPD is not among the diseases for which 
service connection is presumed as a consequence of exposure 
to Agent Orange under 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Further, a VA physician 
specifically opined that the veteran's COPD was not a result 
of his herbicide exposure, service and post-service medical 
evidence provides evidence against this claim, and the 
veteran has not identified any competent source from whom an 
opinion could be obtained linking his COPD to exposure to 
Agent Orange, or otherwise to service.  The Board finds that 
the medical evidence of record provides clear evidence 
against this claim.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2004, October 2004, and March 2005.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), he was 
provided with specific information as to why his claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the August 2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board has considered the Court's holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  

In the present case, the RO initially considered the claim on 
appeal in May 1997, prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
the initial decisions and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant.

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Finally, the veteran's claim was recently readjudicated by 
the RO in August 2005.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. § 
7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regard to the Order of the Court in this case, the sole 
purpose of the Board's remand in this case was to meet the 
requirements of the VCAA and the Order of the Court in this 
case.  The Board finds no other basis to once again remand 
this case to the RO for more development in light of 
extensive medical and factual evidence in this case that 
provides only evidence against this claim.  The Board cannot 
ignore extensive medical records over many years that do not 
support the veteran's claim and only provide evidence against 
his contentions.  Simply stated, based on a review of both 
service and post-service records (which provide wide-ranging 
evidence against this claim), it is important for the veteran 
to understand that a further remand of this case to the RO 
would serve no constructive purpose.


ORDER

Entitlement to service connection for COPD is denied.





REMAND

The veteran seeks an increased rating for his service-
connected status post right upper lobectomy, which has been 
rated as 30 percent disabling since February 11, 1996.

The Board notes that the veteran was provided with VA 
examinations which addressed this condition in March 1997 and 
again in March 2000.  However, the Board finds that such 
examinations are inadequate for rating purposes in that they 
do not fully address all of the criteria required to rate the 
veteran's condition under Diagnostic Code 6844, which governs 
post-surgical residuals of a lobectomy.  Specifically, the 
examinations do not include the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) results or the results of maximum oxygen 
consumption studies.  These results are necessary to 
accurately rate the veteran's condition, and the Board is 
unable to find that they are present elsewhere in the claims 
file.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), VA is obliged to provide a medical 
examination or obtain a medical opinion when such examination 
or medical opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  The 
examination must contain findings which address the specific 
diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 
(1996).  As findings necessary to accurately rate the 
veteran's condition are not currently in the claims file, the 
Board finds that the claim for an increased rating must be 
remanded to the RO for an examination which addresses all of 
the relevant diagnostic criteria prior to further 
adjudication of the claim.

Additionally, the Board notes that the issue of entitlement 
to benefits under 38 U.S.C.A. 1160 for additional 
compensation based on impairment of paired organs will be 
held in abeyance, as resolution of such issue may be affected 
by development of the veteran's claim for an increased rating 
for his service-connected status post right upper lobectomy.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current nature, extent, and 
manifestations of his service-connected 
status post right upper lobectomy.  The 
entire claims file as well as a complete 
copy of this REMAND must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.

All indicated testing, to include 
pulmonary function testing, should be 
completed.  The examiner should determine 
the results of the testing with regard to 
the veteran's  FEV-1, FEV-1/FVC, and DLCO 
(SB), his maximum oxygen consumption, 
whether he has cor pulmonale, whether he 
has right ventricular hypertrophy, 
whether he has pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), whether he has 
episode(s) of acute respiratory failure, 
and whether he requires outpatient 
oxygen.  

The rationale for all opinions expressed 
should also be included in the report of 
this examination.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for status post right 
upper lobectomy and the claim for 
benefits under 38 U.S.C.A. 1160 for 
additional compensation based on 
impairment of paired organs in light of 
all pertinent evidence and legal 
authority, and in doing so the RO should 
take into account all evidence submitted 
since the August 2005 supplemental 
statement of the case.

3.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and all clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


